DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-10-2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case claim 9 recites “the hard plate tightly contacts the shoe body at all of the front foot part, the intermediate foot part and the heel part in the length direction of the bottom side except when pushing off” which does not have a writing support for it; therefore it fails to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected because it recites “the hard plate tightly contacts the shoe body at all of the front foot part, the intermediate foot part and the heel part in the length direction of the bottom side except when pushing off”. It is not clear how much the pushing off force must apply in order to separate the hard plate. Thus, does the push off force come from a user, then what are the type of a user such as babies, toddlers, or adults? In addition, it is not clear what direction and where the direction of the pushing of force must be because it a user stands directly on the shoe, how can the hard plate separate from the shoe body. Moreover, there is not any clear definition (i.e. from where to where) for the front foot part, the intermediate foot part and the heel part. Lastly, it is not clear how tight to consider at tightly, as “tightly” is a relative language as it is tight to one person may be not to others.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Schnell (4,534,124) in view of Kilgore et al. (2015/0223561).
Regarding claim 9, Schnell teaches a shoe comprising: a shoe body for a foot to insert (Fig. 3, member 2);
a hard plate covering a necessary area on a bottom side of the shoe body in a length direction, being curved and projected, at a position corresponding to a front foot part, toward a ground in a state where the entire front foot part is directed downward, and being fixed to the bottom side of the shoe body only at a necessary location including a position of a front foot part, wherein the hard plate is not fixed to the bottom side of the shoe body in an area from an intermediate foot part to a heel part, the hard plate is capable of moving to and away from the bottom surface of the shoe body in an area from the intermediate foot part to the heel part when pushing off (Fig, 3, members 4, col 4, lines 10-15),

Schnell does not teach the hard plate tightly contacts the shoe body at all of the front foot part, the intermediate foot part and the heel part in the length direction of the bottom side except when pushing off
 a bending resistance of a part of the hard plate corresponding to the area of the front foot part is smaller than that of another part corresponding to an area from the intermediate foot part to the heel part. 
However, it would have been obvious to one of ordinary skill in the art before the effective filling day of the claim invention to understand that the hard plate must tightly contact the shoe body at all of the front foot part, the intermediate foot part and the heel part in the length direction of the bottom side except when pushing off, dependent on how much weight stands on the shoe.  Enough weight, and the hard plate will obviously contact the shoe. Thus, applicant does not provide any criticality or unexpected results why the hard plate must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
	Kilgore teaches a hard plate having a bending resistance (i.e. stiffness) of a part of the hard plate corresponding to the area of the front foot part is smaller than that 
It would have been obvious to one of ordinary skill to the art before the effective filling date of the claim invention to modify the hard plate of Schnell by using the bending resistance property, as taught by Kilgore, in order to avoid unnecessary bending in the back of the shoe and provide a propulsion surface at the front of the shoe.
Response to Arguments
Applicant's arguments, date 03-10-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the current amendment limitations of claim 9. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732